Trammell:
This is a proceeding for the redetermination of a deficiency in income tax for the calendar year 1922 in the amount *199of $41.49. The deficiency arises through the action of the Commissioner in disallowing as an expense or loss $1,087.15, the amount paid in excess of the contract price of building a home.
FINDINGS OF FACT.
The taxpayer, during 1922, entered into a contract with a contractor to build a double house, one-half of which was for rental purposes. The contractor charged the taxpayer approximately $8,100 for the completed house. When completed the house was not worth in excess of $6,800.
The taxpayer took as a deduction in'his income-tax return the difference between $6,800 and the cost which he was required to pay the contractor.

Judgment will be entered for the Commissioner.